Exhibit 10.35

October 12, 2009

Mr. Blaine McPeak

8969 Little Raven Trail

Niwot, CO 80503

Dear Blaine:

Congratulations on your promotion to President – WhiteWave Foods Company. You
will continue to be based in Broomfield, CO, and this position will report to
me.

Here are the specifics of your offer:

Effective Date

The effective date of your new position is November 1, 2009.

Base Salary

You will be paid $18,750.00 on a semi-monthly basis, less payroll taxes, which
equates to an annual salary of $450,000.00 (+9.9%), less payroll taxes. Your
salary will be reviewed annually (next in March 2010).

Annual Incentive Opportunity

You will continue to be eligible to earn an annual incentive as a participant in
the 2009 WhiteWave Short-term Incentive Plan for the Senior Leadership Team.
Effective November 1, 2009, your new target equals 65% of your annualized base
salary, subject to the achievement of certain financial targets for WhiteWave
and specific individual objectives. For 2009, your incentive will be prorated
based on the amount of time you were in each position.

Long Term Incentive Compensation – Special Promotion Grant

On November 3, 2009, and subject to Compensation Committee approval, you will be
granted options to purchase shares of Dean Foods common stock having a Black
Scholes value, as determined by Mercer Consulting, of $57,500. Your actual grant
will be calculated based on the closing price of Dean Foods stock on the date of
grant. The options will vest in equal installments over a period of three years,
beginning on the first anniversary of the date of the grant. In addition, you
will be granted restricted stock units having a value of $57,500. Your actual
grant will be calculated based on the closing price of Dean Foods stock on the
date of grant. The restricted stock units will vest in equal installments over a
period of three years, beginning on the first anniversary of the date of the
grant. The amount and nature of any future long-term incentive awards will be
determined by the Board of Directors.



--------------------------------------------------------------------------------

Benefits

You will continue to be eligible for FlexSelect benefits (medical, dental,
vision), 401k, Executive Deferred Compensation, Supplemental Executive
Retirement Plan (SERP), and more.

Conclusion

Blaine, I am very excited about your new opportunity, and I look forward to your
future contributions to WhiteWave.

Best regards,

/s/ Joe Scalzo

Joe Scalzo

Chief Operating Officer

Agreed and accepted:

 

/s/ Blaine McPeak

 

Blaine McPeak

 

October 14, 2009

 

Date